Title: To Thomas Jefferson from Thomas Paine, [after 3 July 1788?]
From: Paine, Thomas
To: Jefferson, Thomas


          Explanatory Circumstances
          1st. The lost dispatches are dated Octr. 6th. and Oct. 7th. They were sent by a private hand—that is, they were not sent by the post. Capn. Folger had the charge of them. They were all under one cover containing five separate Packets, three of the Packets were on commercial matters only. One of these was to Mr. R. Morris, Chairman of the commercial Committee, one to Mr. Hancock (private concerns) another to Barnaby Deane, S. Deane’s Brother. Of the other two Packets, one of them was to the Secret Committee, then stiled the Committee for foreign Affairs, the other was to Richrd H. Lee. These two last Packets had nothing in them but Blank white French Paper.
          2d. In Sepr. preceeding the date of the dispatches Mr. B——sent Mr. Francis to Congress to press payment to the amount mentioned in the official Letter of Oct. 6. Mr. F—brought a letter signed only by S. Deane. The Capn. of the Vessel (Landais) brought another letter from Deane both of these letters were to enforce Mr. B——demand. Mr. F——arrived with his letters and demand. The  official dispatches (if I may so say) arrived blank. Congress had therefore no authoratative Information to act by. About this time Mr. D——was recalled, and arrived in America in Count D’Estain’s fleet. He gave out that he had left his accounts in France.
          With the treaty of Alliance come over the Duplicates of the lost dispatches. They come into my Office not having been seen by Congress, and as they contain an injunction not to be concealed by Congress, I kept them secret in the Office for at that time the foreign Committee were dispersed and new Members not appointed.
          On the 5th. of Decr. 1778 Mr. D published an inflamatory piece against Congress. As I saw it had an exceeding Ill effect out of doors, I made some remarks upon it, with a view of preventing people running mad. This piece was replied to by a piece under the Signature of Plain truth, in which it was stated, that Mr. D——though a stranger in France and to the Language, and without money, had by himself procured 30,000 Stand of Arms, 30,000 Suits of Cloathing and more than 200 pieces of Brass Cannon. I replied that these supplies were in a train of Execution before he was sent to France. That Mr. Deane’s private letters, and his official dispatches jointly with the other two Commissioners contradicted each other.
          At this time I found that Deane had made a large party in Congress, and that a Motion had been made but not decided upon for dismissing me from the foreign Office, with a kind of censure.
        